January 23, 2002 Receivables Capital Corporation c/o AMACAR 6525 Morrison Boulevard, Suite 318 Charlotte, NC 28211 Bank of America, National Association Global Asset-Backed Securitization 231 South LaSalle St. Chicago, IL 60697 Please be advised that per Section 2.04 of the Certificate Purchase Agreement, among Navistar Financial Securities Corporation, as Seller; Navistar Financial Corporation as Servicer; Receivables Capital Corporation, as the Conduit Purchaser; Bank of America, National Association, as Administrative Agent and Bank of America, National Association, as Committed Purchaser, datedJanuary 28, 2000, the Seller and the Servicer hereby request an extension of the Purchase Expiration Date until January 22, 2003. Additionally, the Seller and Servicer herebyrequest perSection 2.05 of the CertificatePurchase Agreement, that the Maximum Funded Amount for the Navistar Financial Dealer Note Master Trust Series 2000-VFC be permanently reduced to $25,000,000.00, effective as of the date of this letter. Your signature hereto shall constitute an agreement in writing among the parties to the Certificate Purchase Agreement effective, under the terms of Section 2.04 of the Certificate Purchase Agreement, to extend the Purchase Expiration Date until January 22, 2003 and under the terms of Section 2.05 of the Certificate Purchase Agreement, to reduce the Maximum Funded Amount of the Navistar Financial Dealer Note Master Trust Series 2000-VFC to $25,000,000. (Signatures Continued on the Next Page] E-35 Sincerely, NAVISTAR FINANCIAL SECURITIES CORPORATION, As Seller By:/s/R. W. CAIN Name:R. Wayne Cain Title:Senior Vice President Finance NAVISTAR FINANCIAL CORPORATION, as Servicer By:/s/R.W. CAIN Name:R. Wayne Cain Title:Senior Vice President Finance Consented and Agreed: RECEIVABLES CAPITAL CORPORATION, As the Conduit Purchaser By: /s/EVELYN ECHEVARRIA Name:Evelyn Echevarria Title:Vice President BANK OF AMERICA, NATIONAL ASSOCIATION, As Committed Purchaser and as Administrative Agent By: /s/MARIANNE MIHALIK Name:Marianne Mihalik Title: Principal E-36
